Exhibit 10.1

In the Matter of

ACE Limited and

ACE Group Holdings, Inc.

ASSURANCE OF DISCONTINUANCE AND VOLUNTARY COMPLIANCE

Pursuant to the provisions of Executive Law § 63 (12), the Donnelly Act (Gen.
Bus. Law §§ 340 et seq.), the Martin Act (Gen. Bus. Law § 352-c) and the common
law of the State of New York, Eliot Spitzer, Attorney General of the State of
New York caused an investigation to be made of ACE Limited, a Cayman Islands
corporation with its principal place of business in Bermuda, that trades on the
New York Stock Exchange and its subsidiaries including but not limited to ACE
Group Holdings, Inc. and ACE INA Holdings Inc. (collectively “ACE”) relating to
practices in the marketing, sale, renewal, placement or servicing of insurance
and reinsurance and their accounting and public reporting practices, including
those relating to nontraditional and finite insurance and reinsurance (the
“Investigation”); and pursuant to Conn. Gen. Stat. §§ 35-24 et seq. (the
Connecticut Antitrust Act) and Conn. Gen. Stat. §§ 42-110a et seq. (the
Connecticut Unfair Trade Practices Act), Richard Blumenthal, Attorney General of
the State of Connecticut, caused an investigation to be made of ACE on the
subject matter of the Investigation; and pursuant to the Illinois Antitrust Act,
740 ILCS 10/1 et seq. and the Illinois Consumer Fraud and Deceptive Business
Practices Act, 815 ILCS 505/1 et seq., Lisa Madigan, Attorney General of the
State of Illinois, caused an investigation to be made of ACE on the subject
matter of the Investigation (collectively “Attorneys General Investigations”);
and Howard Mills, the Superintendent of Insurance of the State of New York (the
“Superintendent”), caused an investigation to be made of ACE on the subject
matter of the Investigation



--------------------------------------------------------------------------------

(the “Superintendent’s Investigation”); and based upon the Attorneys General
Investigations and the Superintendent’s Investigation the following findings
have been made:

1. Since at least the mid-1990s ACE and other insurers have paid hundreds of
millions of dollars in so-called “contingent commissions” to the world’s largest
insurance brokers, including Marsh & McLennan Companies, Inc. or Marsh Inc.
(collectively “Marsh”), Aon Corporation (“Aon”),Willis Group Holding Ltd.
(“Willis”), and Arthur J. Gallagher & Co. (“Gallagher”) as well as tens of
thousands of smaller brokers and independent agents.

2. ACE entered into a number of contingent commission agreements (also known as
“override” agreements) to pay compensation to Producers,1 such as Marsh, Aon,
Willis and Gallagher as a result of which they steered insurance policies to ACE
to increase the volume of policies written by ACE, to keep retention levels of
existing ACE policies above certain benchmarks, and to direct policies to ACE.
In most cases, steering took the form of Producers purporting to offer unbiased
recommendations to their clients about the selection of insurers when in fact,
in many cases, the Producers’ recommendations were biased in favor of insurers
who paid contingent commissions.

3. Under these agreements, when Marsh, for example, helped ACE retain its
existing business at renewal time, ACE paid Marsh higher contingent commissions.
Thus, in the 2002 placement service agreement between the two companies relating
to environmental insurance, ACE agreed to pay Marsh an aggregate percentage of
gross written premium that

--------------------------------------------------------------------------------

1 For purposes of this Agreement, “Producer” shall mean any insurance broker as
that term is defined in § 2101(c) of the Insurance Law of the State of New York
or any independent insurance agent as that term is defined in § 2101(b) of the
Insurance Law of the State of New York and who offers insurance for a specific
product or line from more than one insurer or affiliated group of insurers.

 

2



--------------------------------------------------------------------------------

varied from 4% for total placements of $1 million to $7 million up to 6% for
total placements above $10 million. These contingent compensation payments were
passed on to ACE’s customers in the form of higher premiums.

4. In 2002, ACE decided to greatly expand its position in the potentially
lucrative excess casualty market (which covers losses above the limits provided
by policyholders’ primary casualty insurance policies) by creating a separate
division, called the Casualty Risk Department. Previously, ACE had maintained
only a small presence in this market. In order to gain access to excess casualty
contracts and ensure a steady stream of business, ACE signed a lucrative
placement service agreement in which ACE agreed to pay sufficient contingent
commission to ensure Marsh’s commission totaled a minimum of 10% for the first
$1 of premium to 20% for any amount over $ 180 million dollars of premium. In
addition, ACE agreed to join other insurers and Marsh in rigging the process of
bidding for insurance policies and actively deceiving clients. ACE participated
in the scheme in two ways: (1) where ACE was the incumbent on the lead layer of
business, Marsh generally sought to protect ACE’s incumbency and gave ACE an
unfair competitive advantage by seeking out non-competitive bids from other
insurers; and (2) where ACE was not the incumbent on the lead layer, ACE agreed
to provide quotes to protect the incumbent, with the understanding that ACE
would receive business on an excess layer without competition, thereby allowing
it to enter the market. These practices were to the detriment of the insured,
whose best interests Marsh was supposed to be serving.

5. The details of the scheme were as follows, when ACE was the incumbent carrier
on the lead layer, or was otherwise chosen by Marsh to win a client’s excess
layer business, Marsh set a target for ACE which included proposed premium and
policy terms for

 

3



--------------------------------------------------------------------------------

ACE’s bid. If ACE met this target, Marsh generally arranged for ACE to win the
business, regardless of whether ACE, or any other insurance company, could have
quoted better terms for the client.

6. In order to control the market, Marsh instructed other insurance companies to
provide intentionally losing bids that were inferior to those provided by the
incumbent or its chosen winner for the excess layer. These losing quotes were
known, among other things, as “fake,” “backup,” “supportive,” “alternative
leads” or “protective quotes.” They were also known as “B Quotes” or simply
“B’s.” Once it had secured such quotes, Marsh would present them to clients as
bids obtained through a competitive process. This pretense of competition was
intended to, and did, give clients the impression that ACE’s bid was the best
available. It also had the effect of directing business to ACE, not at terms
best for the client, but rather at terms advantageous to ACE. Certain employees
of ACE were aware of this arrangement and of the “B Quotes” supplied by other
insurers.

7. In an e-mail dated November 3, 2003 ACE’s president of casualty risk
summarized ACE’s arrangement with Marsh:

Marsh is consistently asking us to provide what they refer to as “B” quotes for
a risk. They openly acknowledge we will not bind these “B” quotes in the layers
we are be [sic] asked to quote but that they ‘will work us into the program’ at
another attachment point. So for example if we are asked for a “B” quote for a
lead umbrella then they provide us with pricing targets for that “B” quote. It
has been inferred that the ‘pricing targets’ provided are designed to ensure
underwriters ‘do not do anything stupid’ as respects pricing.

8. The arrangement with Marsh allowed ACE to become a major competitor in the

 

4



--------------------------------------------------------------------------------

excess casualty market with phenomenal speed. In 2001, before entering the
scheme, ACE received only $5 million in Excess Casualty premiums in the United
States from Marsh. This number increased in 2002 to $41 million, $98.6 million
in 2003 and $93.5 million in 2004. These premiums placed ACE over this time
period as the third largest carrier of excess casualty with Marsh, behind only
Marsh’s long time partners in the scheme AIG and Zurich. Set forth below are
specific examples of ACE’s participation in the bidrigging scheme:

 

  a. In or about December of 2002, Client A approached Marsh to help Client A
obtain excess casualty insurance. In response to the ensuing quote request from
Marsh, an ACE assistant vice president of underwriting sent a fax to Greg
Doherty, a senior vice president in Marsh Global Broking’s Excess Casualty
division, quoting an annual premium of $990,000 for the policy. Later that day,
ACE revised its bid upward to $1,100,000. On the fax cover sheet with the
revised bid, ACE’s assistant vice president wrote: “Per our conversation
attached is revised confirmation. All terms & conditions remain unchanged.” An
e-mail the next day from the assistant vice president to an ACE vice president
of underwriting explained the revision as follows: “Original quote $990,000 . .
. We were more competitive than AIG in price and terms. MMGB [Marsh] requested
we increase premium to $1.1 M to be less competitive, so AIG does not loose
[sic] the business. . . .”

 

  b.

In or about June of 2003, ACE learned that Client B was unhappy with the
incumbent carrier for its excess casualty insurance. Despite this, Marsh

 

5



--------------------------------------------------------------------------------

 

asked ACE to refrain from submitting a competitive bid because Marsh wanted the
incumbent, AIG, to keep the business. An ACE vice president of underwriting
wrote to ACE’s president of casualty risk:

Our rating has risk at $890,000 and I advised MMGB NY that we could get to
$850,000 if needed. Doherty gave me [a] song & dance that game plan is for AIG
at $850,000 and to not commit our ability in writing!

In order to satisfy the Marsh executive, ACE never made the lower bid (ACE did
submit the higher $890,000 bid) and AIG won the contract.

 

  c. In or about October of 2003, Client C was looking to renew its excess
casualty insurance. Zurich was the incumbent on the plan. Prior to Zurich’s
bidding on the renewal, ACE expressed interest in covering both the lead and
excess layer. The ACE underwriter wrote to Marsh, “We are interested in looking
at the Lead or excess.” The e-mail went on to state, “Please advise game plan at
your earliest convenience.” In response, the Marsh broker made clear that the
lead was not available for a real bid from ACE, forwarding an internal Marsh
e-mail that stated, “Zurich hit the revised target of $535,000. We will need an
e-mail indication for $25mm x P from ACE.” The e-mail also included a message to
the ACE underwriter stating simply, “need a b declination.” ACE responded the
next day by quoting an amount less favorable for coverage than Zurich’s quote.
Zurich kept the coverage.

 

6



--------------------------------------------------------------------------------

  d. In or about August of 2003, Client D asked Marsh to solicit bids on its
lead and excess casualty insurance. Marsh set a target for the incumbent AIG at
$525,000 for the renewal. AIG, however, wanted to receive a higher premium of
$545,000 and submitted its bid at the higher amount. Even though AIG had missed
the target, Marsh sought to aid AIG and solicited B quotes to protect it, as
documented by the following Marsh e-mail:

AIG quoted 25 x P for $545,000. Copies were distributed yesterday. This is
slightly above plan and if we need to adjust the excess to the same percentage
increase, no big deal. . . . We need a hard copy lead alternative from Zurich &
ACE. Both should not mind as they will both get the excess.

This e-mail was followed by an e-mail to the ACE underwriter informing ACE of
AIG’s quote and asking for an “alternative lead.” ACE responded by protecting
AIG with a quote over $100,000 higher than AIG’s bid.

 

  e.

In or about July of 2003, Client E sought to renew its excess casualty coverage
and asked Marsh to solicit competitive bids. Marsh’s broking plan dictated that
St. Paul was to receive the coverage for the lead layer at a premium of
$200,000. Once St. Paul hit the target, Marsh sought protective B Quotes. An
internal Marsh e-mail stated: “I am going to need a B quote from ACE . . . so I
can get CA [the Marsh Client Advisor] off my back. In fact, please have ACE
Excess release a quote for $25mm x

 

7



--------------------------------------------------------------------------------

 

P.” This was followed by an e-mail from Marsh to the ACE underwriter which
stated:

ST. Paul quoted a lead $25mm xs P (same attachments as expiring) and hit target
of $200,000. I rated up the program and came to approx. $460,000 for a lead
$25MM. [giving ACE an indication of what to bid]

Can you please provide us with a back-up indication at your soonest. Should you
need any additional information, please advise. I await your indication.

Later that same day, ACE responded by stating that its price would be about
$450,000 or more than double St. Paul’s coverage. St. Paul’s received the
coverage.

9. In addition to participating in the bidrigging scheme with Marsh, ACE engaged
in a variety of other improper activities to ensure that brokers gave ACE
preferential treatment in the placement of contracts. These activities included:
(1) compensating brokers for business steered to ACE by agreeing to obtain ACE’s
own reinsurance through the same broker, and (2) sending fraudulent e-mails to a
broker misrepresenting ACE’s payments to help the broker meet its targeted
performance goals.

10. In November of 2003, ACE retained Guy Carpenter, the reinsurance brokerage
unit of Marsh, to place reinsurance for a contract that Willis Retail had
awarded to ACE for Client G. Willis, upon discovering that ACE had hired a
competing reinsurance broker on a Willis retail account, called Susan Rivera,
ACE North America’s President, and insisted that the reinsurance business be
placed through Willis Re. After the call, Rivera ordered ACE to move the
reinsurance to Willis Re. Willis Re, upon replacing Guy Carpenter, performed no
work,

 

8



--------------------------------------------------------------------------------

instead simply using the quotes already obtained by Guy Carpenter to bind the
business. As the ACE underwriter described the situation:

I can’t say I really “worked” with Willis Re. I received [the reinsurance
company’s] quotes through Guy Carpenter. It wasn’t till senior management
received calls from Willis on this account that I started “working” with Willis
Re. Willis Re just went and retrieved the quote that was already presented by
Guy Carp [enter].

11. Similarly, in February of 2000, ACE had retained the JLT Group (“JLT”) to
procure reinsurance on a contract involving Client H, a government organization.
JLT was well along in the process of finding reinsurance, having lined up a
number of competitive quotes. Despite the arrangement with JLT, Marsh, the
broker on the primary insurance, made clear to ACE that if ACE did not use Marsh
for the reinsurance, ACE would not receive the contract. ACE responded by
agreeing to switch the reinsurance broker to Marsh (so as not to destroy ACE’s
relationship with JLT, ACE was able to get Marsh to agree to split the
commissions with JLT). As the ACE underwriter explained to JLT:

We have told Marsh that we will transfer the facultative placement [reinsurance]
to them, but that you will share in the commission for a period of time. If we
had not agreed to this, we feel AIG would have been a shoe-in [on the initial
contract].

12. To promote its relationship with a broker and receive more business, ACE
also provided false documentation that would improve the appearance of the
broker’s year end results. In late 2003, Willis sought out a number of insurance
companies, promising increased future business in exchange for unearned
payments. One ACE employee described the proposal as follows:

At a recent dinner [Willis executive] approached me, [another ACE employee],
Susan Rivera [ACE North America’s president]

 

9



--------------------------------------------------------------------------------

and indicated confidentially that he is under significant pressure from his
superiors to meet serious income deficiency shortfalls in the year and quarter.
He expressed his intention to approach a couple of “partner markets” that he
would then “guarantee” significant new business growth to [sic] in ‘04. Those
who did not choose to help him as a partner now would not be designated
“favored” market.

While he readily acknowledged that such an arrangement would require a great
deal of personal trust in him he will assure his ability to make good and will
guarantee Willis performance. He indicated he needs $500,000 from ACE in the
fourth quarter this year as advance payment for next year.

ACE accepted the offer and agreed to pay Willis $500,000 for the promise of
significant new business growth. Willis, however, still had a problem in that it
needed to justify the receipt of these funds on its books. To achieve this
result, Willis’ head of contingent commissions personally convinced Susan
Rivera, ACE’s North American president, to send fraudulent e-mails (originally
drafted by Willis) indicating that Willis was entitled to the payment in 2003.
The inaccurate e-mails were then given to Willis’s auditors to justify the
recording of the payment.

13. ACE also used non-traditional and finite reinsurance to improperly enhance
both its own earnings and those of its clients. In at least six separate deals,
ACE created the false appearance of risk transfer, utilizing methods such as
secret side agreements, to negate the wording of written contracts that did not
accurately characterize the agreement reached between the parties. Below are
three examples this type of behavior:

 

  a.

In 1998, Hiscox Syndicates Ltd. (“Hiscox”), a privately held United Kingdom
insurance company, was seeking a reinsurance contract for a policy it had
insured with a $45 million dollar limit on which $40.8 million of losses had
already occurred. It was apparent that the full $45

 

10



--------------------------------------------------------------------------------

 

million limit would be reached under the policy. ACE agreed to enter into a
“reinsurance” contract whereby Hiscox would pay $45 million in premium for $50
million in coverage. Thus, the contract on its face would appear to have
sufficient risk of loss to any auditor or regulator who examined the contract.

Both ACE and Hiscox, however, believed that it was likely that the losses would
reach at least the $50 million limit. Accordingly, the parties negotiated a
secret side agreement providing that ACE would not have to pay any claims until
2002. This provision ensured that ACE would generate sufficient investment
income to cover any losses over the premium, and thus incur no real risk. The
side letter dated January 11, 1999 stated:

Notwithstanding anything to the contrary in the Slip, Hiscox hereby agrees that
no claim shall become payable by ACE to Hiscox under the Slip before May 10,
2002.

ACE inadvertently showed a copy of the side agreement to its outside auditing
firm which, as a result, refused to authorize the deal as reinsurance. Rather
than simply abandoning the deal, however, ACE falsely told its auditor that the
transaction would proceed without the side agreement. In reality, ACE and Hiscox
simply reached a verbal agreement for the same terms as the previous side
agreement. The verbal side agreement was followed by the parties, with no
payment occurring from

 

11



--------------------------------------------------------------------------------

ACE until May of 2002. Both sides accounted for the deal as “reinsurance”.

 

  b. ACE entered into a second sham “reinsurance” agreement in 2000. This
involved American Capital Access (“ACA”), a privately held United States
insurer. In a series of contracts, ACE agreed to provide ACA with $60 million in
“reinsurance” in exchange for $60 million in premiums. This was essentially a
loan agreement, as acknowledged by ACE in an internal document describing the
deal (after the first $10 million in coverage was given). That memorandum
stated,

Restructured program can be viewed as ACA making a $10 million loan to ACE at 3%
rate of interest (thus AFS [a division of ACE] earns approximately 300 bps on
$10 million).

To make sure that ACE would not realize any profits beyond a small fee and a
reasonable rate of interest for the loan, the parties entered into two secret
side agreements. Under these agreements, ACE’s profits were guaranteed and
capped at $500,000, eliminating any risk from the deal. The second side
agreement stated (which was almost identical to the one it supplanted):

[I]t is the intention of the parties that ACE will realize a pre-tax profit
margin of approximately $500,000, plus an amount equal to any investment income
in excess of 3% . . . . Each party will exercise its best efforts to effect this
result . . . so that any shortfall experienced by ACE will be compensated by ACA
and any overage (including

 

12



--------------------------------------------------------------------------------

related investment income) will be recovered by ACA from ACE.

ACE’s auditors and regulators were never informed about the side agreements,

 

  c.

ACE also used finite insurance to improperly shift losses among its
subsidiaries, accounting for inter-company transfers as “reinsurance.” In 2000,
ACE Tempest Reinsurance, Ltd. (“Tempest Re”), a Bermuda based subsidiary of ACE
dealing with catastrophic insurance, had incurred property losses of $45
million. ACE wanted to provide reinsurance that would have the effect of freeing
up Tempest Re’s capital for other transactions. Accordingly, ACE engineered an
internal reinsurance deal between Tempest Re and ACE Bermuda Insurance Ltd.
(“ACE Bermuda”), a separate ACE subsidiary. Tempest Re and ACE Bermuda entered
into a sham transaction that appeared to involve Tempest Re paying $70 million
for $120 million in reinsurance (part of which covered the $45 million that had
already occurred). The substance of the deal as it appeared on paper, however,
was overridden by a secret side agreement, pursuant to which Tempest Re and ACE
Bermuda agreed to cancel the contract as soon as Tempest Re had paid the first
$45 million of premiums with ACE Bermuda receiving a $5.67 million fee for
participating in the deal. Thus, ACE Bermuda faced no risk of losing money on
the deal, and ACE Tempest Re was able to remove its losses for a set fee of
$5.67

 

13



--------------------------------------------------------------------------------

 

million. Despite the lack of risk, both parties accounted for the deal as
“reinsurance”.

14. Based on these allegations, the Attorneys General and the Superintendent
allege that ACE unlawfully deceived policyholders, regulators and other
authorities and shareholders by: (a) participating in schemes to steer business;
(b) participating in rigging of bids for excess casualty insurance through
Marsh; and (c) improperly using insurance transactions to bolster the quality,
quantity and stability of their clients’ and ACE’s earnings;

15. ACE has been and is continuing to cooperate with the Attorneys General
Investigations and the Superintendent’s Investigation;

16. In the wake of the issuance of the subpoenas and the Attorneys General
Investigations and the Superintendent’s Investigation, ACE has adopted and,
under this Assurance of Discontinuance and Voluntary Compliance (the
“Assurance”) and corresponding Stipulation with the Superintendent (the
“Stipulation”), will continue to implement a number of business reforms
governing the conduct of employees of ACE.

17. By entering into this Assurance, the Attorneys General resolve all issues
uncovered to date (with the exception of those areas noted below) in the
Attorneys General Investigations.

18. The Attorneys General find the relief and agreements contained in this
Assurance appropriate and in the public interest. The Attorney General of New
York is willing to accept this Assurance pursuant to Executive Law § 63(15), in
lieu of commencing a statutory proceeding. The Attorney General of Connecticut
is willing to accept the Assurance in lieu of commencing a statutory proceeding
under Conn. Gen. Stat. §§ 35-32, 42-110m and 33-1335.

 

14



--------------------------------------------------------------------------------

The Attorney General of Illinois is willing to accept the Assurance in lieu of
commencing a statutory proceeding under 740 ILCS 10/1 et seq, and 815 ILCS 505/1
et seq.

19. The Superintendent and ACE will, simultaneously with the signing of the
Assurance, enter into a Stipulation to resolve all issues uncovered to date in
the Superintendent’s Investigation, but not including any issues in the
Superintendent’s current examination of Westchester Fire Insurance Company.

20. This Assurance is entered into solely for the purpose of resolving the
Attorneys General Investigations, and is not intended to be used for any other
purpose.

21. Without admitting or denying any of the above allegations, ACE is entering
into this Assurance and the Stipulation.

22. Nothing herein shall be construed to apply to any business or operations
involving group and individual: (1) fixed and variable life insurance, (2) fixed
and variable, immediate and deferred annuities, (3) accidental death and
dismemberment insurance, (4) short and long term disability insurance, (5) long
term care insurance, (6) accident and health insurance, including vision and
dental insurance, (7) credit insurance, (8) involuntary unemployment insurance,
(9) guaranteed investment contracts, and (10) funding agreements (collectively
“ACE’s Life Insurance Operations”). Nor shall this Assurance nor any its
provisions be construed to apply to or waive any claims or causes of action
related to any Loss Portfolio Arrangement, Loss Portfolio Program nor any
similar Worker’s Compensation arrangement with the State of Connecticut or any
department or entity thereof (collectively “Connecticut’s Worker’s Compensation
Investigation”).

 

15



--------------------------------------------------------------------------------

NOW THEREFORE, the Attorneys General and ACE hereby enter into this Assurance
with a statement of apology attached as Exhibit 1, and agree as follows:

Bid Rigging – Excess Casualty Policyholders

1. On or before June 7, 2006, ACE Group Holdings, Inc. shall pay $40 million
into a fund (the “Excess Casualty Fund”) held by ACE to be paid to ACE’s
policyholders who purchased or renewed ACE’s Excess Casualty policies (including
policies written on the “Bermuda Form” in categories 1 and 2 as classified by
ACE), excluding Excess Workers Compensation policies, through Marsh during the
period from January 1, 2002 through September 30, 2004 (the “Eligible
Policyholders”). All of the money paid into the Excess Casualty Fund and any
investment or interest income earned thereon shall be paid to Eligible
Policyholders pursuant to this Assurance. No portion of the Excess Casualty Fund
shall be considered a fine or a penalty.

2. The Excess Casualty Fund shall be invested in a designated money market fund
subject to the prior approval of the Attorneys General and the Superintendent.

3. ACE shall (a) by August 9, 2006 calculate the amount of money each of the
Eligible Policyholders paid for excess casualty insurance placed through Marsh
with inception or renewal dates during the period from January 1, 2002 through
September 30, 2004 (the “Eligible Policies”); (b) within ten days of completing
these calculations, file a report with the Attorneys General and the
Superintendent, certified by an officer of ACE, setting forth: (i) each Eligible
Policyholder’s name and address; (ii) the Eligible Policyholder’s Eligible
Policy(ies) purchased or renewed and policy number(s); (iii) the amount the
Eligible Policyholder paid in premiums for each such policy; and (iv) the amount
each policyholder is eligible to receive which shall equal

 

16



--------------------------------------------------------------------------------

each policyholder’s pro rata share of the Excess Casualty Fund as calculated by
multiplying the amount in the Excess Casualty Fund by the ratio of the
policyholder’s gross written premium for Eligible Policies for the period from
January 1, 2002 through September 30, 2004, divided by the total gross written
premium for all Eligible Policies; and (c) by August 23, 2006, send a notice to
each Eligible Policyholder, setting forth items (ii) through (iv), above, and
stating that the amount paid may increase if there is less than full
participation by Eligible Policyholders in the Excess Casualty Fund (the “Excess
Notice”). The form of the Excess Notice shall be subject to the prior approval
of the Attorneys General and Superintendent.

4. Eligible Policyholders who receive an Excess Notice and who voluntarily elect
to receive a cash distribution (the “Participating Policyholders”) shall tender
a release in the form attached hereto as Exhibit 2 on or before January 26,
2007.

5. On or before March 6, 2007, ACE Group Holdings, Inc. shall pay each
Participating Policyholder the amount that Participating Policyholder is
eligible to receive from the Excess Casualty Fund as set forth in paragraph
3(b)(iv) above, and any interest or investment income earned thereon.

6. On or before April 6, 2007, ACE shall file an interim report with the
Attorneys General and the Superintendent, certified by an officer of ACE,
listing all amounts paid from the Excess Casualty Fund.

7. In the event that any Eligible Policyholder elects not to participate or
otherwise does not respond to the Excess Notice (the “Non-Participating
Policyholders”), the amount that such policyholder was eligible to receive from
the Excess Casualty Fund as set forth in paragraph 3(b)(iv) may be used by ACE
to satisfy any pending or other claims asserted by policyholders

 

17



--------------------------------------------------------------------------------

relating to the excess casualty bid rigging or excess casualty steering
allegations set forth in this Assurance, provided that in no event shall a
distribution be made from the Excess Casualty Fund to any other policyholder
until all Participating Policyholders have been paid the full aggregate amount
set forth in paragraph 3(b)(iv) above, and any interest or investment income
earned thereon; nor shall the total payments from the Excess Casualty Fund to
any Non-Participating Policyholder exceed 80% of the amount that
Non-Participating Policyholder was originally eligible to receive as set forth
in paragraph 3(b)(iv).

8. If any money remains in the Excess Casualty Fund as of January 7, 2008 any
such funds shall be distributed by February 7, 2008 on a pro rata basis to the
Participating Policyholders.

9. In no event shall any of the money in the Excess Casualty Fund or the
investment or interest income earned thereon be used to pay or considered in the
calculation of attorneys fees.

10. In no event shall any of the money in the Excess Casualty Fund or the
investment or interest income earned thereon be used to pay or considered in the
calculation of commissions, administrative or other fees to ACE.

11. On or before February 22, 2008, ACE shall file a report with the Attorneys
General and the Superintendent, certified by an officer of ACE, listing all
amounts paid from the Excess Casualty Fund, including any payments subsequent to
the payments described in paragraph 6.

 

18



--------------------------------------------------------------------------------

MONETARY FINE, PENALTY AND PAYMENT

12. On or before June 7, 2006, ACE Group Holdings, Inc. shall pay $40 million as
a fine or penalty of which a $24 million fine will be paid by wire transfer to
the State of New York, a $8 million payment will be made in accordance with 815
ILCS 505/7(d) by wire transfer to the State of Illinois and a $8 million penalty
will be paid by wire transfer to the State of Connecticut. Each Attorney General
and the Superintendent shall provide issuing instructions with respect to the
payments. These fines and penalties are imposed for all of the improper conduct
described in this Assurance and the Stipulation.

BUSINESS REFORMS

13. Within 60 days of the date of this Assurance (or such other date as
specified below), ACE shall undertake the following business reforms. ACE will
not undertake any transaction for the purpose of circumventing the prohibitions
contained in this Assurance.

14. For purposes of this Assurance, Compensation shall mean anything of material
value given to a Producer including, but not limited to, money, credits, loans,
forgiveness of principal or interest, vacations, prizes, gifts or the payment of
employee salaries or expenses, provided that Compensation shall not mean
customary, non-excessive meals and entertainment expenses. ACE shall develop and
implement policies for its employees explaining the provisions of this paragraph
as part of the standards described in paragraph 27 below. Prior to October 9,
2006, ACE shall submit to the Attorneys General and the Superintendent a draft
of the intended policies.

15. For purposes of this Assurance, Contingent Compensation is any Compensation

 

19



--------------------------------------------------------------------------------

contingent upon any Producer: (a) placing a particular number of policies or
dollar value of premium with ACE; (b) achieving a particular level of growth in
the number of policies placed or dollar value of premium with ACE; (c) meeting a
particular rate of retention or renewal of policies in force with ACE;
(d) placing or keeping sufficient insurance business with ACE to achieve a
particular loss ratio or any other measure of profitability; (e) providing
preferential treatment to ACE in the placement process, including but not
limited to giving ACE last looks, first looks, rights of first refusal, or
limiting the number of quotes sought from insurers for insurance placements; or
(f) obtaining anything else of material value for ACE. This definition does not
include Compensation paid to employees of ACE or to their Producers that are
captive or are exclusive to ACE with respect to a specific line or product that
is clearly and conspicuously identified in marketing materials as ACE’s line or
product.

16. Compensation Disclosure. Beginning six months from the date of this
Assurance, ACE’s offices, situated and issuing insurance policies in the United
States or its territories, shall send a notice accompanying the insured’s
policy, stating that the insured can review and obtain information relating to
ACE’s practices and policies regarding Compensation on either a website or from
a toll-free telephone number. The information on the website or available
through the toll-free number shall be sufficient to inform insureds of the
nature and range of Compensation, by insurance product, paid by ACE. No later
than four months from the date of this Assurance, ACE shall submit to the
Attorneys General the proposed format and content of the notice, website and the
information available via the toll-free telephone number described in this
paragraph. The form and content of the notice, website and information available
via the toll-free telephone number shall be subject to the prior approval of the
Attorneys

 

20



--------------------------------------------------------------------------------

General. ACE shall commence posting the website and operation of the toll-free
telephone number no later than six months after the date of this Assurance.

17. Prohibition on Contingent Compensation for Excess Casualty. During the
period of 2006 through and including 2008, ACE’s offices situated and issuing
policies in the United States shall not pay any Producer Contingent Compensation
relating to the placement of any excess casualty insurance policy. In addition,
ACE commits that its offices situated and issuing policies outside the United
States shall not pay any Producer Contingent Compensation relating to the
placement of any excess casualty insurance policy issued or renewed to any
insured domiciled in the United States, which policy is principally associated
with covering property or operations situated in the United States. Subsequent
to 2008, excess casualty insurance shall be subject to the provisions of
paragraph 23.

18. ACE shall undertake the business reforms set forth in paragraphs 19-25 for
any offices situated and issuing policies in the United States.

19. Except as set forth in paragraphs 23-25 below, in connection with its
issuance, renewal or servicing of insurance policies through a Producer, ACE
shall pay as Compensation only a specific dollar amount or percentage commission
on the premium set at the time of each purchase, renewal, placement or servicing
of a particular insurance policy.

20. Prohibition on Pay-to-Play. ACE shall not offer to pay or pay, directly or
indirectly, any Producer any Compensation in connection with the Producer’s
solicitation of bids for the Producer’s clients.

21. Prohibition on Bid Rigging. ACE shall not directly or indirectly

 

21



--------------------------------------------------------------------------------

knowingly offer or provide to any Producer any false, fictitious, artificial,
‘B’ or “throw away” quote or indication. Nothing herein shall preclude ACE from
offering to provide or providing any bona fide quote or indication.

22. Prohibition on Leveraging. ACE shall not make any promise or commitment to
use any Producer’s brokerage, agency, producing or consulting services,
including reinsurance brokerage, agency or producing services, contingent upon
any of the factors listed in paragraph 15 (a) - (f) above.

23. Additional Limitations on Contingent Compensation. Within 30 days of receipt
of a notice from any of the Attorneys General that the Attorneys General have
made a determination, based on market share information available from the
National Association of Insurance Commissioners (“NAIC”) or A.M. Best Company
(or another agreed upon third-party source of market share data if such data is
not available from NAIC or A.M. Best for a given insurance line (or
product/segment)), that (a) insurers who do not pay Contingent Compensation in a
given insurance line (or product/segment) including but not limited to direct
writers and insurers that employ only captive agents in the given insurance line
(or product/segment) and (b) insurers who have signed Agreements or Assurances
with the Attorney General of New York or agreements with other Attorneys General
containing this paragraph as applied to them, together represent more than 65%
of the national gross written premiums in the given insurance line (or
product/segment) in the calendar year for which market share data is most
recently available (the “Notice”), ACE shall stop paying Contingent Compensation
for such insurance line (or product/segment) beginning on January 1 of the next
calendar year following the date of the Notice. If, in any given calendar year
after the date of the Notice described above, the market

 

22



--------------------------------------------------------------------------------

share used in the Notice falls below 60%, ACE shall notify the Attorneys General
of the change. If, within 60 days, the Attorneys General do not object to ACE’s
determination that the market share used in the Notice is below 60%, any
prohibition on Contingent Compensation described in the Notice shall cease. If
any of the Attorneys General do object to ACE’s determination, the Attorneys
General shall set forth the reasons for such objections in a written notice to
ACE within 60 days of ACE’s notification to the Attorneys General. Resort to
court action to resolve a dispute related to the determination of market share
or the determination that a given insurer does not pay Contingent Compensation
under this paragraph shall not be deemed a violation of this Assurance.

24. Except as provided in paragraph 17, in any insurance line or product in
which ACE paid Contingent Compensation for the 2004 calendar year or any part
thereof, ACE may continue to pay Contingent Compensation until the receipt of a
Notice from the Attorneys General that the conditions described in paragraph 23
above have been met. Following receipt of a Notice, ACE may continue to pay any
Contingent Compensation accrued or accruing until the end of the calendar year.
In no event shall any provisions in paragraphs 23, 24 and 25 be construed to
require ACE to take any action that would cause ACE to be in breach of an
agreement that is in force as of the date of this Assurance.

25. ACE agrees not to commence the paying of Contingent Compensation in any
insurance line (or product/segment) in which it did not pay Contingent
Compensation for the 2004 calendar year or any part thereof and where the
Attorneys General have sent a Notice pursuant to paragraph 24 above. In the
event that ACE intends to enter into any agreement potentially obligating it to
make Contingent Compensation payments for any insurance line (or

 

23



--------------------------------------------------------------------------------

product/segment) in which it did not pay Contingent Compensation for the 2004
calendar year or any part thereof, ACE agrees to give the Attorneys General
written notice and a copy of the intended agreement at least 60 days prior to
the execution of any such agreement.

26. Controls on Finite and Non-traditional Reinsurance. ACE commits that ACE
will enact policies and procedures satisfactory to the Attorneys General and the
Superintendent to prevent transactions designed solely to manipulate accounting
results, transactions involving insufficient risk transfer created for purposes
of improperly qualifying such transactions for reinsurance accounting, and
transactions that contain undisclosed side agreements.

27. Standards of Conduct and Training. ACE shall implement written standards of
conduct regarding Compensation paid to Producers, consistent with the terms of
this Assurance, subject to approval of the Attorneys General and Superintendent,
which implementation shall include, inter alia, appropriate training of relevant
employees, including but not limited to training in business ethics,
professional obligations, conflicts of interest, anti trust and trade practices
compliance, and record keeping. ACE commits that its insurance subsidiaries
doing business outside of the United States directly or through professional
intermediaries, with United States resident insureds for policies principally
associated with property or operations situated in the United States, will
conform their conduct to the requirements of the Assurance and Stipulation.

28. ACE agrees to support legislation and regulations in the United States to
abolish Contingent Compensation for insurance products or lines. ACE further
agrees to support legislation and regulations in the United States requiring
greater disclosure of Compensation.

 

24



--------------------------------------------------------------------------------

29. ACE shall not engage or attempt to engage in violations of New York State
Executive Law § 63(12), New York State’s Donnelly Act (Gen. Bus. Law § 340 et
seq.), New York State’s Martin Act (Gen. Bus. Law § 352-c), New York Insurance
Law, Conn. Gen. Stat. §§ 35-24 et seq. 42-110a et seq. and 33-1335 and the
Illinois Antitrust Act, 740 ILCS 10/1 et seq. and the Illinois Consumer Fraud
and Deceptive Business Practices Act, 815 ILCS 505/1 et seq.

REINSURANCE REPORTING OBLIGATIONS

30. For a period of five years beginning August 7, 2006, ACE will provide
annually by May 1 of each year to the Superintendent a report, in a format
approved by the Superintendent, that includes:

 

  a. A review of ceded and assumed reinsurance of the property/casualty
insurance subsidiaries of ACE required to file statutory financial statements on
the NAIC blanks (the “Property/Casualty Insurers”) verifying that all contracts
comply with SSAP 62 and 75 and the new NAIC disclosure and attestation
requirements including the attestation that with respect to all reinsurance
contracts for which the reporting entity is taking credit on its current
financial statements, to the best of ACE’s knowledge and belief, after diligent
inquiry and unless noted as an exception under the attestation requirement:

 

  i.

Consistent with SSAP 62, there are no separate written or oral agreements
between the reporting entity (or its affiliates or companies it controls) and
the assuming reinsurer that would under any circumstances, reduce, limit,
mitigate or otherwise affect any

 

25



--------------------------------------------------------------------------------

 

actual or potential loss to the parties under the reinsurance contract, other
than inuring contracts that are explicitly defined in the reinsurance contract
except as disclosed;

 

  ii. For each such reinsurance contract entered into, renewed or amended on or
after January 1, 1994, for which risk transfer is not reasonably considered to
be self-evident, documentation concerning the economic intent of the transaction
and the risk transfer analysis evidencing the proper accounting treatment, as
required by SSAP 62 and 75, is available for review;

 

  iii. The reporting entity complies with all the requirements set forth in SSAP
62 and 75, and any supporting documentation is available for review;

 

  iv. The reporting entity has appropriate controls in place to monitor the use
of reinsurance and adhere to the provisions of SSAP 62 and 75.

 

  b. A list of all its affiliated insurers, categorized by domicile, whether
controlled through ownership or otherwise under the Insurance Law. The list
shall include the percentage of ownership or other means by which ACE controls
the affiliated insurer.

 

  c. A list of its ownership of five percent or more of the voting shares of any
non-affiliated insurer entities.

 

26



--------------------------------------------------------------------------------

  d. A list of non-affiliated insurers to whom ACE’s Property/Casualty Insurers
have ceded business during the preceding calendar year either directly, or
through retrocession agreements if known, excluding those captive reinsurance
entities that do not accept third party business, where the business ceded
represents fifty percent or more of the entire direct and assumed premium
written by insurer, based upon such insurer’s most recent publicly available
financial statements.

Such report shall be certified by the Chief Reinsurance Officer and the Chief
Executive Officer of ACE Limited and a copy of such report shall be submitted to
the relevant Audit Committee of ACE.

31. The Chief Reinsurance Officers of ACE will maintain approved lists of
reinsurers. ACE will not cede insurance to any reinsurer not set forth on those
lists. Such lists will be available to the Superintendent upon examination. All
approved reinsurance relationships will be reviewed by the Chief Reinsurance
Officer of ACE Limited and such review will include a written determination of
whether the reinsurance entity is affiliated or controlled (by ownership, by
contract or otherwise) by ACE.

32. Additional Undertakings.

 

  a. ACE agrees that it will establish and maintain a training and education
program, completion of which will be required for all officers, executives, and
employees of ACE who have supervisory responsibility over accounting, financial
reporting and public disclosure functions relating to the United States
(collectively, the “Mandatory Participants”).

 

27



--------------------------------------------------------------------------------

  b. The training and education program shall be designed to cover, at a
minimum, the following: (i) the obligations imposed by federal and state
securities law, ACE’s financial reporting and disclosure obligations; (ii) the
financial reporting and disclosure obligations imposed on ACE by New York State,
Illinois and Connecticut insurance laws; (iii) compliance with federal and state
anti-trust laws; (iv) proper internal accounting controls and procedures;
(v) discovering and recognizing accounting practices that do not conform to GAAP
or SSAP or that are otherwise improper; and (vi) the obligations assumed by, and
responses expected of the Mandatory Participants upon learning of improper,
illegal or potentially illegal acts relating to ACE’s accounting and financial
reporting. The General Counsel of ACE Limited shall communicate to Mandatory
Participants, in writing or by video, its endorsement of the training and
education program.

COOPERATION WITH THE SUPERINTENDENT

33. ACE will maintain and provide to the Superintendent, upon the
Superintendent’s request, complete underwriting files, including correspondence
and e-mails, and risk transfer analysis to the extent required by SSAP 62
relating to all reinsurance ceded or assumed by ACE. ACE will authorize its
independent auditors and direct its internal auditors to make available to the
Superintendent upon request all workpapers of their auditors, including but not
limited to all Schedules of Unadjusted Differences.

34. ACE will file all holding company transactions in a timely manner in
compliance with Article 15 of the New York Insurance Law and Department
Regulation 52.

 

28



--------------------------------------------------------------------------------

35. ACE will cooperate fully on all examinations and on all other regulatory
requests and will respond to all Department inquiries in a prompt, timely and
complete manner and will provide appropriate staff during examinations in order
to provide timely responses. Failure to respond to the Department in a timely
manner, as required by this paragraph, will constitute violations of this
Assurance and the Insurance Law. Any issues that relate to the timeliness of the
responses shall be reported to the Chief Financial Officer of ACE Limited.

36. The Chair of the ACE’s Audit Committee, if requested, will meet with the
Superintendent and/or a designated official of the Superintendent on an annual
basis or more frequently as deemed necessary by the Superintendent.

COOPERATION WITH THE ATTORNEYS GENERAL

37. ACE shall fully and promptly cooperate with the Attorneys General with
regard to their Investigations, and related proceedings and actions, of any
other person, corporation or entity, including but not limited to ACE’s current
and former employees, concerning the insurance industry. ACE shall use its best
efforts to ensure that all its officers, directors, employees, and agents also
fully and promptly cooperate with the Attorneys General in their Investigations
and related proceedings and actions. Cooperation shall include without
limitation: (a) production voluntarily and without service of subpoena of any
information and all documents or other tangible evidence reasonably requested by
any of the Attorneys General, and any compilations or summaries of information
or data that any of the Attorneys General reasonably request be prepared;
(b) without the necessity of a subpoena, having ACE’s officers, directors,
employees and agents attend any proceedings at which the presence of any such
persons is

 

29



--------------------------------------------------------------------------------

requested by any of the Attorneys General and having such persons answer any and
all inquiries that may be put by any of the Attorneys General (or any deputies,
assistants or agents of the Attorneys General) to any of them at any proceedings
or otherwise (“proceedings” include but are not limited to any meetings,
interviews, depositions, hearings, grand jury hearing, trial or other
proceedings); (c) fully, fairly and truthfully disclosing all information and
producing all records and other evidence in its possession relevant to all
inquiries reasonably made by any of the Attorneys General concerning any
fraudulent or criminal conduct whatsoever about which it has any knowledge or
information; (d) in the event any document is withheld or redacted on grounds of
privilege, work-product or other legal doctrine, a statement shall be submitted
in writing by ACE indicating: (i) the type of document; (ii) the date of the
document; (iii) the author and recipient of the document; (iv) the general
subject matter of the document; (v) the reason for withholding the document; and
(vi) the Bates number or range of the withheld document. Any of the Attorneys
General may challenge such claim in any forum of their choice and may, without
limitation, rely on all documents or communications theretofore produced or the
contents of which have been described by ACE, its officers, directors,
employees, or agents; and (e) ACE shall not jeopardize the safety of any
investigator or the confidentiality of any aspect of the investigation,
including sharing or disclosing evidence, documents, or other information with
others during the course of the investigation, without the consent of the
relevant Attorney General. Nothing herein shall prevent ACE from providing such
evidence to other regulators, or as otherwise required by law.

38. ACE shall comply fully with the terms of this Assurance. If ACE

 

30



--------------------------------------------------------------------------------

violates the terms of paragraph 37 in any material respect, as determined solely
by any of the Attorney Generals: (a) each of the Attorney Generals may pursue
any action, criminal or civil, against any entity for any crime it has
committed, as authorized by law, without limitation; (b) as to any criminal
prosecution brought by the New York or Illinois Attorneys General for violation
of law committed within six years prior to the date of this Assurance or for any
violation committed on or after the date of this Assurance, ACE shall waive any
claim that such prosecution is time barred on grounds of speedy trial or speedy
arraignment or the statute of limitations.

OTHER PROVISIONS

39. ACE shall implement procedures and controls designed to provide full and
complete disclosure to state insurance regulators.

40. ACE commits that it shall not seek or accept, directly or indirectly,
indemnification pursuant to any insurance policy, with regard to any or all of
the amounts payable pursuant to this Assurance.

41. None of the provisions of this Assurance shall apply to either ACE’s Life
Insurance Operations or Connecticut’s Worker’s Compensation Investigation.

42. The Attorneys General agree that any prior approval required under the terms
of this Assurance shall not be unreasonably withheld.

43. This Assurance is not intended to disqualify ACE, its subsidiaries, or any
of its current employees from engaging in any business in New York, Illinois,
Connecticut or in any other jurisdiction. Nothing in this Assurance shall
relieve ACE or its subsidiaries of obligations imposed by any applicable state
insurance law or regulations or other applicable law.

 

31



--------------------------------------------------------------------------------

44. This Assurance shall not confer any rights upon any persons or entities
besides the Attorneys General and ACE.

45. ACE shall maintain custody of, or make arrangements to have maintained, all
documents and records related to this matter for a period of not less than six
years.

46. The Attorneys General may make such application as appropriate to enforce or
interpret the provisions of this Assurance, or in the alternative, maintain any
action, either civil or criminal, for such other and further relief as the
Attorneys General may determine is proper and necessary for the enforcement of
this Assurance. If compliance with any aspect of this Assurance proves
impracticable, ACE reserves the right to request that the parties modify the
Assurance accordingly.

47. In any application or in any such action, facsimile transmission of a copy
of any papers to current counsel for ACE shall be good and sufficient service on
ACE unless ACE designates, in a writing to the relevant Attorney General,
another person to receive service by facsimile transmission.

48. Facsimile transmission of a copy of this Assurance to counsel for ACE shall
be good and sufficient service on ACE.

49. This Assurance shall be governed by the laws of the State of New York
without regard to conflict of laws principles, except that with respect to
enforcement actions taken by the Connecticut Attorney General or the Illinois
Attorney General. Those actions will be governed by the laws of the state of the
Attorney General bringing the action without regard to choice of law principles.

50. This Assurance may be executed in counterparts.

 

32



--------------------------------------------------------------------------------

Executed this 25th day of April, 2006.

 

ELIOT SPITZER

Attorney General of the State of New York

By:  

/s/ Illegible

Office of the New York State Attorney General

120 Broadway, 23rd Floor

New York, New York 10271

LISA MADIGAN

Attorney General of Illinois

/s/ Illegible

Office of the Attorney General

State of Illinois

100 W. Randolph Street, 12th Floor

Chicago, Illinois 60601

RICHARD BLUMENTHAL

Attorney General of the State of Connecticut

/s/ Illegible

Office of the Connecticut Attorney General

55 Elm Street

Hartford, Connecticut 06141-0120

 

33



--------------------------------------------------------------------------------

Executed this 25th day of April, 2006.

 

ACE, LIMITED.

By:  

/s/ Robert Cusumano

Robert Cusumano, General Counsel

ACE GROUP HOLDINGS, INC.

By:  

/s/ Robert Cusumano

Robert Cusumano, General Counsel

 

34



--------------------------------------------------------------------------------

EXHIBIT 1



--------------------------------------------------------------------------------

APOLOGY

“As part of today’s settlement with the Attorneys General and the
Superintendent, ACE acknowledges that certain of its employees violated both
acceptable business practices and ACE’s own standards of conduct by engaging in
behavior that included improper bidding practices and certain ‘finite
reinsurance’ transactions. ACE apologizes for this conduct. It has reformed its
business practices and is satisfied that this behavior will not be repeated.

In order to promote transparency and reduce the potential for conflicts of
interest, ACE has supported legislation in the U.S. to eliminate contingent
compensation and through this agreement pledges to continue to do so.”



--------------------------------------------------------------------------------

EXHIBIT 2



--------------------------------------------------------------------------------

RELEASE

This RELEASE (the “Release”) is executed this      day of                     ,
2006 by RELEASOR (defined below) in favor of RELEASEE (defined below).

DEFINITIONS

“RELEASOR” refers to [fill in name                      ] and any of its
affiliates, subsidiaries, associates, general or limited partners or
partnerships, predecessors, successors, or assigns, including, without
limitation, any of their respective present or former officers, directors,
trustees, employees, agents, attorneys, representatives and shareholders,
affiliates, associates, general or limited partners or partnerships, heirs,
executors, administrators, predecessors, successors, assigns or insurers acting
on behalf of RELEASOR.

“RELEASEE” refers to ACE Limited and any of its subsidiaries, associates,
general or limited partners or partnerships, predecessors, successors, or
assigns, including, without limitation, any of their respective present or
former officers, directors, trustees, employees, agents, attorneys,
representatives and shareholders, affiliates, associates, general or limited
partners or partnerships, heirs, executors, administrators, predecessors,
successors, assigns or insurers (collectively, “ACE”).

“ASSURANCE” refers to an Assurance of Discontinuance and Voluntary Compliance
between ACE and the Attorney General of the State of New York, the Attorney
General of the State of Illinois and the Attorney General of the State of
Connecticut (collectively “Attorneys General”) dated April 25, 2006 and an
accompanying stipulation between ACE and the Superintendent of Insurance of the
State of New York (“NYSI”) dated April 25, 2006, relating to (i) investigation
by each of the Attorneys General and NYSI related to ACE’s alleged use of
contingent commission agreements or placement service agreements to steer
business; and (ii) investigations by each of the Attorneys General and NYSI
related to ACE’s alleged participation in bid rigging schemes.

RELEASE

1. In consideration for the total payment of $             in accordance with
the terms of the ASSURANCE, RELEASOR does hereby fully release, waive and
forever discharge RELEASEE from any and all claims, demands, debts, rights,
causes of action or liabilities whatsoever, including known and unknown claims,
now existing or hereafter arising, in law, equity or otherwise, whether under
state, federal or foreign statutory or common law, and whether possessed or
asserted directly, indirectly, derivatively, representatively or in any other
capacity (collectively, “claims”), to the extent any such claims are based upon,
arise out of or relate to, in whole or in part, (i) any of the allegations,
acts, omissions, transactions, events, types of conduct or matters described in
the ASSURANCE, or were subject to investigation by any of the Attorneys General
and NYSI as referenced in the ASSURANCE; (ii) any allegations, acts, omissions,
transactions, events, types of conduct or matters that are the subject of In re
Insurance Brokerage Antitrust Litigation, MDL No. 1663, or the actions pending
in the United States District Court for the District of New Jersey captioned In
re: Insurance Brokerage Antitrust Litigation, Civ. No. 04-5184 (FSH), and In re
Employee Benefit Insurance Brokerage Antitrust Litigation. Civ. No. 05-1079
(FSH) or any related actions filed or transferred to the United States District
Court for the District of New Jersey that are consolidated into either of the
preceding Civil Action dockets; or (iii) any allegations of bid-rigging or of
the use of contingent commission agreements or placement service agreements to
steer business arising from acts or conduct on or before the date of the
ASSURANCE; provided, however, that RELEASOR does not hereby release, waive, or
discharge RELEASEE from any claims that are based upon, arise out of or relate
to (a) the purchase or sale of

 

38



--------------------------------------------------------------------------------

ACE’s securities; and (b) ACE’s Life Insurance Operations (as defined by the
Assurance to which this Release is an exhibit); (c) Connecticut’s Worker’s
Compensation Investigation (as defined by the Assurance to which this Release is
an exhibit).

2. In the event that the total payment referred to in paragraph 1 is not made
for any reason, then this RELEASE shall be deemed null and void, provided that
any payments received by RELEASOR shall be credited to ACE in connection with
any claims that RELEASOR may assert against ACE, or that are asserted on behalf
of RELEASOR or by a class of which RELEASOR is a member, against ACE.

3. This RELEASE may not be changed orally and shall be governed by and
interpreted in accordance with the internal laws of the State of New York,
without giving effect to choice of law principles, except to the extent that
federal law requires that federal law governs. Any disputes arising out of or
related to this RELEASE shall be subject to the exclusive jurisdiction of the
Supreme Court of the State of New York or, to the extent federal jurisdiction
exists, the United States District Court for the Southern District of New York.

4. Releasor represents and warrants that the claims have not been sold, assigned
or hypothecated in whole or in part.

Dated:

 

RELEASOR: By:   Print Name:  

Title:

 

 

39